                Case 6:20-cr-00543-MC            Document 25          Filed 08/20/21      Page 1 of 2




                                 IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,

                    Plaintiff,                                                     Case. No. 06:20-cr-543-MC

           v.                                                                                       ORDER

JOHN HENRY SCHNEIDER,

            Defendant.
_____________________________

MCSHANE, Judge:

           Several months ago, the United States moved for a Writ of Garnishment to recover nearly

$300,000 Defendant owes in restitution. Despite the Defendant’s claims, at a hearing the Court

concluded no exemptions applied to the Writ and directed the United States to provide the Court

with a proposed order once it confirmed the exact amount outstanding.

           Following that hearing, Defendant moved the Court to “hold in abeyance signature

authorizing Writ of Garnishment against Defendant.” ECF No. 23. In that motion, Defendant

makes a purely equitable argument as to why the Court should delay issuing the Writ.

Specifically, he argues that he faces significant tax consequences should the government garnish

his retirement funds, and that his wife is now willing to take a home equity line of credit on a

home the couple live in to make good on the restitution award.1




1
    Defendant’s wife, as trustee of her trust, owns the property. ECF No. 23, 3.

1 – ORDER
           Case 6:20-cr-00543-MC         Document 25       Filed 08/20/21      Page 2 of 2




          While the Court is not unsympathetic to Defendant’s equitable argument, the Court is

bound by the relevant statutes at issue. As noted by the United States, the Federal Debt

Collection Procedures Act “provides the exclusive civil proceedings for the United States . . . to

recover a judgment on a debt.” 28 U.S.C. § 300(1)(a)(1). As relevant here, should the Court find

that the United States met all general requirements of the statute (such as providing at least a 30

day notice to the debtor), “the court shall issue an appropriate writ of garnishment.” § 3205(c)(1).

Should any party object, “[t]he court shall hold a hearing within 10 days after the date the request

is received by the court, or as soon thereafter as is practicable[.]” Id at 3205(c)(5). As noted, this

Court held a hearing after Defendant objected, and then continued that hearing 30 days for

Defendant to seek legal advice regarding exemptions or other available legal options. The statute

provides that when, as here, “a hearing is timely requested, the order shall be entered within 5

days after the hearing, or as soon thereafter as is practicable.” Id. at 3205(c)(7) (emphasis

added).

          Again, the Court is not unsympathetic to Defendant’s equitable arguments. But the statute

at issue places an emphasis on timeliness of the order. Defendant’s motion to hold in abeyance,

ECF No. 23, is DENIED. Nothing in this order requires the United States to immediately submit

the proposed order. If it chooses, the government may give Defendant’s wife a few weeks to

perfect the loan in order to soften the tax burden facing Defendant. The court, however, is

required to sign the order upon submission.

IT IS SO ORDERED.

          DATED this 20th day of August, 2021.


                                               _______/s/ Michael J. McShane________
                                                       Michael McShane
                                                   United States District Judge


2 – ORDER
